[Cite as State v. Brown, 2018-Ohio-4947.]


                                    IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


 STATE OF OHIO,                                 :        OPINION

                  Plaintiff-Appellee,           :
                                                         CASE NO. 2018-A-0034
         - vs -                                 :

 MARQUE DAQUAN BROWN,                           :

                  Defendant-Appellant.          :


 Criminal Appeal from the Ashtabula County Court of Common Pleas.
 Case No. 2014 CR 00361.

 Judgment: Affirmed.


 Nicholas A. Iarocci, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
 Prosecutor, Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, OH
 44047-1092 (For Plaintiff-Appellee).

 Wesley A. Johnston, P.O. Box 6041, Youngstown, OH 44501; and Eric D. Hall, P.O. Box
 232, Medina, OH 44258 (For Defendant-Appellant).



TIMOTHY P. CANNON, J.

        {¶1}      Appellant, Marque Daquan Brown, appeals from the judgment entry of

resentence issued by the Ashtabula County Court of Common Pleas on March 15, 2018,

sentencing appellant to two consecutive eleven-year prison sentences on two counts of

involuntary manslaughter. The trial court’s judgment is affirmed.

        {¶2}      This case stems from an altercation that occurred between appellant and

his girlfriend, Taisha Ramirez, on or about May 25, 2014. On that date, appellant and
Taisha were 20 and 17 years old, respectively. Taisha was approximately seven or eight

months pregnant with appellant’s son. They resided together at the home of Taisha’s

mother, along with Taisha’s four brothers, Jose, Andre, Ismal, and Kenny, and Taisha’s

13-year old sister, J.R.

       {¶3}   Taisha and J.R. went to bed in the same room around 10:00 p.m.; appellant

was not home at the time. Around 3:00 a.m., the sisters were awoken by appellant

knocking on the door; Taisha let him in the house. Appellant and Taisha went upstairs to

the room they shared on the third floor; J.R. followed and remained on the stairs where

she could see them. The couple then went to the mother’s bedroom on the second floor;

J.R. followed and stood in the doorway while the couple argued for about 20 minutes.

The couple moved to the bathroom and closed the door for about 10 minutes.

       {¶4}   J.R. opened the bathroom door when she heard Taisha screaming and

crying. J.R. heard Taisha tell appellant not to punch her and observed Taisha on the

ground, bleeding from her nose. J.R. saw appellant punch Taisha in the face with a

closed fist three or four times. J.R. unsuccessfully attempted to get appellant away from

Taisha. J.R. observed blood on the floor of the bathroom, and Taisha’s nose appeared

to be broken and her lips were cut.

       {¶5}   Ismal and Kenny were alerted to the situation and observed Taisha sitting

on the bathroom floor, bleeding from her nose, and crying; her nose and mouth were

swollen. The brothers both punched appellant and then took him downstairs; appellant

was yelling that he was sorry and asking Taisha to forgive him. Ismal called the police.

J.R. helped Taisha downstairs because she was unable to walk on her own. By the time

they made it downstairs, the police had arrived.




                                            2
       {¶6}   Officer Daniel Gillespie, of the Ashtabula City Police Department, reported

to the scene with another patrolman. Upon entering the residence, he observed multiple

occupants focusing their anger at appellant, who was backing up towards the door with

his hands up. Officer Gillespie placed appellant in his patrol car and went back inside to

investigate. He observed Taisha crying and bleeding heavily from her nose, which was

disfigured and swollen; the towel she was holding to her face was soaked with blood.

Taisha was reluctant to talk, but she eventually told Officer Gillespie that appellant had

hit her while they were arguing.

       {¶7}   On the way to the police station, appellant indicated he wanted to tell the

officer what happened.       Officer Gillespie advised appellant of his Miranda rights.

Appellant stated he was arguing with Taisha, which involved a lot of yelling and

screaming, and then he left. Appellant would not answer Officer Gillespie’s question of

how Taisha became injured. Appellant was booked on a charge of domestic violence.

       {¶8}   Dr. Imrann Haniff was the emergency room physician on duty when Taisha

arrived at Ashtabula County Medical Center (“ACMC”) around 6:30 a.m. Kenny rode with

Taisha in the ambulance, and J.R. was also present at the hospital. Taisha reported that

she had been assaulted and hit in the face one time. Dr. Haniff did not observe anything

that contradicted Taisha’s report of what happened. He observed that Taisha’s lip was

swollen, she had blood coming from both nostrils, and she was pregnant. The nurse was

able to detect a fetal heart tone at that time, which indicated the fetus was alive. Dr. Haniff

did not find any fractures during his examination of Taisha, and he gave her an ice pack.

He testified Taisha was in good condition when she was discharged around 7:30 a.m.,

although J.R. and Kenny testified she did not appear to be healthy.




                                              3
      {¶9}   When Taisha returned home from the hospital, Ismal observed that she was

dizzy and weak; Taisha was helped out of the car and up to a second-floor bedroom. J.R.

stayed with Taisha, who started to bleed again from her nose. At approximately 9:15

a.m., Ismal called for another ambulance because Taisha was bleeding and foaming from

her nose, she could not talk or move, her nails were turning blue, and she was

unresponsive.

      {¶10} Dr. Haniff again treated Taisha in the emergency room, who arrived this

second time in cardiac arrest. The staff performed CPR, and Taisha was intubated; it

was difficult to obtain a fetal heart tone. They were unable to revive her. Taisha and her

unborn son both died that morning in the emergency room.

      {¶11} Dr. Joseph Felo, Deputy Medical Examiner and Forensic Pathologist for

Cuyahoga County, performed an autopsy on Taisha.           He observed diffuse cerebral

edema, i.e., swelling of the brain, and a subdural hematoma, i.e., bleeding on the surface

of the brain, caused by blunt trauma to her head. He testified that one slap would not

have caused the injury because there were three separate impact sites. Dr. Felo noted

the pregnancy was in its third trimester, but a separate autopsy was not performed

because the child was not born alive. No birth defects were discovered during the

external examination, however, and Dr. Felo opined that the unborn child would have

lived had Taisha not died.

      {¶12} Dr. Pamela Lancaster, the Ashtabula County Coroner, investigated

Taisha’s death at ACMC, reviewed the autopsy report, and issued a death certificate.

She ruled the manner of Taisha’s death as a homicide and testified that the cause of

death was the subdural hematoma due to blunt impacts to the head. Because the child

was not born alive, there was not a separate coroner’s verdict or death certificate issued.

                                            4
       {¶13} Detective William Felt, of the Ashtabula City Police Department, interviewed

appellant on May 27, 2014, with Lieutenant Doug Hollis. During the interview, appellant

admitted to arguing with Taisha until he was pulled away by Ismal and Kenny. Near the

end of the interview, appellant admitted he punched Taisha.

       {¶14} On June 26, 2014, appellant was indicted on two counts of murder,

unclassified felonies, in violation of R.C. 2903.02(B); two counts of involuntary

manslaughter, first-degree felonies, in violation of R.C. 2903.04(A); and two counts of

felonious assault, second-degree felonies, in violation of R.C. 2903.11(A)(1). Appellant

pled not guilty.

       {¶15} A jury trial commenced February 2, 2016. The defense was precluded from

offering any evidence of alleged medical negligence as an independent intervening cause

of death. One count of felonious assault, as against the unborn child, was dismissed at

the state’s request following trial.   The jury found appellant guilty of two counts of

involuntary manslaughter and one count of felonious assault; it found appellant not guilty

of both counts of murder.

       {¶16} The trial court merged the felonious assault count into both involuntary

manslaughter counts for purposes of sentencing. On February 26, 2016, the trial court

sentenced appellant to 11 years in prison on each count of involuntary manslaughter, to

be served consecutively, for a total term of 22 years in prison.

       {¶17} On direct appeal, this court affirmed the judgment in part but reversed in

part due to the trial court’s failure to make the requisite findings to support imposition of

consecutive sentences. State v. Brown, 11th Dist. Ashtabula No. 2016-A-0021, 2017-

Ohio-9259, ¶86-88. On remand, the trial court was instructed to “either impose concurrent

sentences or make the appropriate findings to justify the imposition of consecutive

                                             5
sentences on the record and incorporate them into the judgment entry of sentence.” Id.

at ¶86.

      {¶18} The trial court held a resentencing hearing on March 15, 2018, and

appellant was again sentenced to 11 years in prison on each count of involuntary

manslaughter, to be served consecutively, for a total term of 22 years in prison.

Regarding the consecutive nature of the prison terms, the trial court stated:

             On Count Three the defendant caused the death of Taisha Marie
             Ramirez Cedeno. On Count Four he caused the death of the unborn
             baby of Taisha Marie Ramirez Cedeno.

             Pursuant to Ohio Revised Code Section 2929.14(C)(4)(b), the two
             separate offenses committed by this defendant under Counts Three
             and Four were committed as part of one course of conduct, and the
             harm, specifically two deaths of two innocent people, caused by the
             two multiple offenses was so incredibly great that no single prison
             term for any of the offenses committed as part of this course of
             conduct would adequately reflect the seriousness of the defendant’s
             conduct.

             He took two lives. Taisha wasn’t even 18 years of age. The fetus
             had yet to be born, but would have been fully viable had it been born.

             I can’t imagine it getting any worse than that, and I can’t imagine this
             fetus that would have been viable and would have lived, that that
             fetus did anything to this defendant to cause or justify being killed.

             So this defendant is going to be sentenced to 11 years in prison on
             Count Four. That sentence will be served consecutively to his
             sentence on Count Three.

             The Court finds that consecutive sentences are necessary to protect
             the public from future crimes and to punish this offender, and that
             consecutive sentences are not disproportionate to the seriousness
             of his conduct or the danger he poses to the public.

      {¶19} In the judgment entry of resentence, the trial court provides:

             The Court finds that for reasons stated on the record that consecutive
             terms should be imposed because it is necessary to protect the
             public and punish the defendant. Consecutive sentences are not



                                            6
             disproportionate to the conduct of the defendant and to the danger
             he poses to the public.

             The Court finds that on Count Three, the defendant caused the death
             of Taisha Marie Ramirez Cedeno. The Court finds that on Count
             Four the defendant caused the death of the unborn baby of Taisha
             Marie Ramirez Cedeno.

             Pursuant to Ohio Revised Code Section §2929.14(C)(4)(b), the two
             separate offenses committed by the defendant under Counts Three
             and Four were committed as part of one course of conduct and the
             harm, specifically two deaths, caused by the two multiple offenses
             was so great that no single prison term for any of the offenses
             committed as part of the course of conduct adequately reflects the
             seriousness of the defendant’s conduct.

      {¶20} Appellant has appealed this resentencing entry and asserts the following

assignment of error for our review:

      {¶21} “The trial court erred when it re-sentenced Appellant to consecutive

sentences when Appellant’s prior criminal history did not demonstrate that consecutive

sentences were necessary to protect the public from future crime and constituted [an]

abuse of discretion.”

      {¶22} “The court hearing an appeal [of a felony sentence] shall review the record,

including the findings underlying the sentence or modification given by the sentencing

court.” R.C. 2953.08(G)(2). “The appellate court may increase, reduce, or otherwise

modify a sentence that is appealed under this section or may vacate the sentence and

remand the matter to the sentencing court for resentencing * * * if it clearly and

convincingly finds * * * [t]hat the record does not support the sentencing court’s findings

under division * * * (C)(4) of section 2929.14, or * * * [t]hat the sentence is otherwise

contrary to law.” R.C. 2953.08(G)(2)(a)-(b).

      {¶23} “In order to impose consecutive terms of imprisonment, a trial court is

required to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing

                                            7
and incorporate its findings into its sentencing entry[.]” State v. Bonnell, 140 Ohio St.3d

209, 2014-Ohio-3177, ¶37. Otherwise, the sentence is contrary to law. Id. The trial court

has no obligation, however, to engage in a “word-for-word recitation” of the language in

the statute or to set forth its reasons to support its findings, as long as they are discernible

from the record. Id. at ¶28-29. “[A]s long as the reviewing court can discern that the trial

court engaged in the correct analysis and can determine that the record contains

evidence to support the findings, consecutive sentences should be upheld.” Id. at ¶29.

       {¶24} Pursuant to R.C. 2929.14(C)(4), a trial court may order separate prison

terms for multiple offenses to be served consecutively only if the court finds it “necessary

to protect the public from future crime or to punish the offender and that consecutive

sentences are not disproportionate to the seriousness of the offender’s conduct and to

the danger the offender poses to the public[.]” The trial court must also find that at least

one of the following statutory factors applies:

              (a) The offender committed one or more of the multiples offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
              of the Revised Code, or was under post-release control for a prior
              offense.

              (b) At least two of the multiple offenses were committed as part of
              one or more courses of conduct, and the harm caused by two or
              more of the multiple offenses so committed was so great or unusual
              that no single prison term for any of the offenses committed as part
              of any of the courses of conduct adequately reflects the seriousness
              of the offender’s conduct.

              (c) The offender’s history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

       {¶25} Appellant asserts the record clearly fails to support the trial court’s decision

to sentence him to consecutive sentences because he lacked any significant criminal



                                               8
history that would demonstrate consecutive sentences were necessary to protect the

public from future crime.

       {¶26} Appellant’s argument lacks merit, however, because the trial court did not

rely on appellant’s history of criminal conduct, pursuant to subsection (c) of R.C.

2929.14(C)(4), for its decision to impose consecutive sentences. Rather, the trial court

relied on its finding that the harm caused by the multiple offenses was so great or unusual

that no single prison term would adequately reflect the seriousness of appellant’s conduct,

pursuant to subsection (b) of the statute. The trial court was only required to find that one

of the subsections apply. The trial court also made the necessary threshold findings that

consecutive sentences are necessary to protect the public from future crime or to punish

appellant and are not disproportionate to the seriousness of appellant’s conduct and the

danger he poses to the public.

       {¶27} We find that the record supports the trial court’s findings under R.C.

2929.14(C)(4) and therefore conclude that the imposition of consecutive sentences

should be upheld.

       {¶28} Appellant’s sole assignment of error is without merit.

       {¶29} The judgment entry of resentence of the Ashtabula County Court of

Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J., concurs,

COLLEEN MARY O’TOOLE, J., dissents.




                                             9